BRICKELL, C. J.
The statute (R. C. § 2694) is cumulative, authorizing the admission iu evidence of public documents on the certificate of the head of a bureau or department of the general government. It does not exclude examined copies, verified by the evidence of a competent witness, admissible under the rules of common law. — 1 Green. § 91. There was no error in overruling the objections taken to the evidence of the witness Martin.
But in allowing parol evidence of the garnishment against the appellee, as the debtor of appellant, and the judgment before the justice of the peace, the circuit court erred. The proceedings before the justice were necessarily in writing, though not technically records, and must have been produced or proved by sworn copies.—Ware v. Robeson, 18 Ala. 105; Jones v. Davis, 2 Ala. 730; Kennedy v. Dear, 6 Port. 90. Eor this error the judgment must be reversed, and the cause remanded.